Case 21-03004-sgj Doc 32-1 Filed 05/22/21   Entered 05/22/21 11:23:20   Page 1 of 31




                                                                        EXHIBIT "A"
Case 21-03004-sgj Doc 32-1 Filed 05/22/21   Entered 05/22/21 11:23:20   Page 2 of 31
Case 21-03004-sgj Doc 32-1 Filed 05/22/21   Entered 05/22/21 11:23:20   Page 3 of 31
Case 21-03004-sgj Doc 32-1 Filed 05/22/21   Entered 05/22/21 11:23:20   Page 4 of 31
Case 21-03004-sgj Doc 32-1 Filed 05/22/21   Entered 05/22/21 11:23:20   Page 5 of 31
Case 21-03004-sgj Doc 32-1 Filed 05/22/21   Entered 05/22/21 11:23:20   Page 6 of 31
Case 21-03004-sgj Doc 32-1 Filed 05/22/21   Entered 05/22/21 11:23:20   Page 7 of 31
Case 21-03004-sgj Doc 32-1 Filed 05/22/21   Entered 05/22/21 11:23:20   Page 8 of 31
  Case
Case   21-03010-sgj
     21-03004-sgj   Doc
                  Doc   4-1 Filed
                      32-1  Filed 02/17/21
                                  05/22/21 Entered
                                            Entered02/17/21
                                                    05/22/2108:45:45
                                                              11:23:20Page 2 of914
                                                                        Page    of 31




                                  SECOND AMENDED AND RESTATED
                                   SHARED SERVICES AGREEMENT

           THIS SECOND AMENDED AND RESTATED SHARED SERVICES AGREEMENT (this
   “Agreement”) is entered into to be effective as of 8th day of February, 2013 (the “Effective Date”) by and
   among Highland Capital Management, L.P., a Delaware limited partnership (“HCMLP”), and Highland
   Capital Management Fund Advisors, L.P., formerly known as Pyxis Capital, L.P., a Delaware limited
   partnership (“HCMFA”), and any affiliate of HCMFA that becomes a party hereto. Each of the
   signatories hereto is individually a “Party” and collectively the “Parties”.

                                                  RECITALS

           A.      During the Term, HCMLP will provide to HCMFA certain services as more fully
   described herein and the Parties desire to allocate the costs incurred for such services and assets among
   them in accordance with the terms and conditions in this Agreement.

                                                AGREEMENT

            In consideration of the foregoing recitals and the mutual covenants and conditions contained
   herein, the Parties agree, intending to be legally bound, as follows:

                                                 ARTICLE I
                                                DEFINITIONS

           “Actual Cost” means, with respect to any period hereunder, one hundred percent (100%) of the
   actual costs and expenses caused by, incurred or otherwise arising from or relating to (i) the Shared
   Services and (ii) the Shared Assets, in each case during such period.

           “Affiliate” means a Person that directly, or indirectly through one or more intermediaries,
   controls, or is controlled by, or is under common control with, a specified Person. The term “control”
   (including, with correlative meanings, the terms “controlled by” and “under common control with”)
   means the possession of the power to direct the management and policies of the referenced Person,
   whether through ownership interests, by contract or otherwise.

           “Agreement” has the meaning set forth in the preamble.

           “Allocation Percentage” has the meaning set forth in Section 4.01.

           “Applicable Margin” shall mean an additional amount equal to 5% of all costs allocated by
   Service Provider to the other parties hereto under Article IV; provided that the parties may agree on a
   different margin percentage as to any item or items to the extent the above margin percentage, together
   with the allocated cost of such item or service, would not reflect an arm’s length value of the particular
   service or item allocated.

           “Change” has the meaning set forth in Section 2.02(a).

           “Change Request” has the meaning set forth in Section 2.02(b).

           “Code” means the Internal Revenue Code of 1986, as amended, and the related regulations and
   published interpretations.




                                                                                                    EXHIBI 1
   Case
Case    21-03010-sgj
     21-03004-sgj DocDoc 4-1Filed
                      32-1   Filed05/22/21
                                  02/17/21                   Entered
                                                             Entered02/17/21
                                                                     05/22/2108:45:45
                                                                              11:23:20 Page
                                                                                        Page3 of
                                                                                              1014
                                                                                                 of 31




            “Effective Date” has the meaning set forth in the preamble.

           “Governmental Entity” means any government or any regulatory agency, bureau, board,
    commission, court, department, official, political subdivision, tribunal or other instrumentality of any
    government, whether federal, state or local, domestic or foreign.

             “Liabilities” means any cost, liability, indebtedness, obligation, co-obligation, commitment,
    expense, claim, deficiency, guaranty or endorsement of or by any Person of any nature (whether direct or
    indirect, known or unknown, absolute or contingent, liquidated or unliquidated, due or to become due,
    accrued or unaccrued, matured or unmatured).

            “Loss” means any cost, damage, disbursement, expense, liability, loss, obligation, penalty or
    settlement, including interest or other carrying costs, legal, accounting and other professional fees and
    expenses incurred in the investigation, collection, prosecution and defense of claims and amounts paid in
    settlement, that may be imposed on or otherwise incurred or suffered by the referenced Person; provided,
    however, that the term “Loss” will not be deemed to include any special, exemplary or punitive damages,
    except to the extent such damages are incurred as a result of third party claims.

            “New Shared Service” has the meaning set forth in Section 2.03.

            “Party” or “Parties” has the meaning set forth in the preamble.

          “Person” means an association, a corporation, an individual, a partnership, a limited liability
    company, a trust or any other entity or organization, including a Governmental Entity.

            “Quarterly Report” has the meaning set forth in Section 5.01.

            “Recipient” means HCMFA and any of HCMFA’s direct or indirect Subsidiaries or managed
    funds or accounts in their capacity as a recipient of the Shared Services and/or Shared Assets.

            “Service Provider” means any of HCMLP and its direct or indirect Subsidiaries in its capacity as
    a provider of Shared Services or Shared Assets.

            “Service Standards” has the meaning set forth in Section 6.01.

            “Shared Assets” shall have the meaning set forth in Section 3.02.

            “Shared Services” shall have the meaning set forth in Section 2.01.

             “Subsidiary” means, with respect to any Person, any Person in which such Person has a direct or
    indirect equity ownership interest in excess of 50%.

             “Tax” or “Taxes” means: (i) all state and local sales, use, value-added, gross receipts, foreign,
    privilege, utility, infrastructure maintenance, property, federal excise and similar levies, duties and other
    similar tax-like charges lawfully levied by a duly constituted taxing authority against or upon the Shared
    Services and the Shared Assets; and (ii) tax-related surcharges or fees that are related to the Shared
    Services and the Shared Assets identified and authorized by applicable tariffs.

            “Term” has the meaning set forth in Section 7.01.




                                                         2
   Case
Case    21-03010-sgj
     21-03004-sgj DocDoc 4-1Filed
                      32-1   Filed05/22/21
                                  02/17/21                   Entered
                                                             Entered02/17/21
                                                                     05/22/2108:45:45
                                                                              11:23:20 Page
                                                                                        Page4 of
                                                                                              1114
                                                                                                 of 31




                                                 ARTICLE II
                                              SHARED SERVICES

            Section 2.01     Services. During the Term, Service Provider will provide Recipient with Shared
    Services, including without limitation, all of the (i) finance and accounting services, (ii) human resources
    services, (iii) marketing services, (iv) legal services, (v) corporate services, (vi) information technology
    services, and (vii) operations services; each as requested by HCMFA and as described more fully on
    Annex A attached hereto, the “Shared Services”), it being understood that personnel providing Shared
    Services may be deemed to be employees of HCMFA to the extent necessary for purposes of the
    Investment Advisers Act of 1940, as amended.

            Section 2.02    Changes to the Shared Services.

                    (a)      During the Term, the Parties may agree to modify the terms and conditions of a
    Service Provider’s performance of any Shared Service in order to reflect new procedures, processes or
    other methods of providing such Shared Service, including modifying the applicable fees for such Shared
    Service to reflect the then current fair market value of such service (a “Change”). The Parties will
    negotiate in good faith the terms upon which a Service Provider would be willing to provide such New
    Shared Service to Recipient.

                     (b)      The Party requesting a Change will deliver a description of the Change requested
    (a “Change Request”) and no Party receiving a Change Request may unreasonably withhold, condition or
    delay its consent to the proposed Change.

                     (c)      Notwithstanding any provision of this Agreement to the contrary, a Service
    Provider may make: (i) Changes to the process of performing a particular Shared Service that do not
    adversely affect the benefits to Recipient of Service Provider’s provision or quality of such Shared
    Service in any material respect or increase Recipient’s cost for such Shared Service; (ii) emergency
    Changes on a temporary and short-term basis; and/or (iii) Changes to a particular Shared Service in order
    to comply with applicable law or regulatory requirements, in each case without obtaining the prior
    consent of Recipient. A Service Provider will notify Recipient in writing of any such Change as follows:
    in the case of clauses (i) and (iii) above, prior to the implementation of such Change, and, in the case of
    clause (ii) above, as soon as reasonably practicable thereafter.

            Section 2.03   New Shared Services. The Parties may, from time to time during the Term of
    this Agreement, negotiate in good faith for Shared Services not otherwise specifically listed in Section
    2.01 (a “New Shared Service”). Any agreement between the Parties on the terms for a New Shared
    Service must be in accordance with the provisions of Article IV and Article V hereof, will be deemed to
    be an amendment to this Agreement and such New Shared Service will then be a “Shared Service” for all
    purposes of this Agreement.

            Section 2.04   Subcontractors. Nothing in this Agreement will prevent Service Provider from,
    with the consent of Recipient, using subcontractors, hired with due care, to perform all or any part of a
    Shared Service hereunder. A Service Provider will remain fully responsible for the performance of its
    obligations under this Agreement in accordance with its terms, including any obligations it performs
    through subcontractors, and a Service Provider will be solely responsible for payments due to its
    subcontractors.




                                                         3
   Case
Case    21-03010-sgj
     21-03004-sgj DocDoc 4-1Filed
                      32-1   Filed05/22/21
                                  02/17/21                    Entered
                                                              Entered02/17/21
                                                                      05/22/2108:45:45
                                                                               11:23:20 Page
                                                                                         Page5 of
                                                                                               1214
                                                                                                  of 31




                                                  ARTICLE III
                                                SHARED ASSETS

             Section 3.01    Shared IP Rights. Each Service Provider hereby grants to Recipient a non-
    exclusive right and license to use the intellectual property and other rights granted or licensed, directly or
    indirectly, to such Service Provider (the “Shared IP Rights”) pursuant to third party intellectual property
    Agreements (“Third Party IP Agreements”), provided that the rights granted to Recipient hereunder are
    subject to the terms and conditions of the applicable Third Party IP Agreement, and that such rights shall
    terminate, as applicable, upon the expiration or termination of the applicable Third Party IP Agreement.
    Recipient shall be licensed to use the Shared IP Rights only for so long as it remains an Affiliate of
    HCMLP. In consideration of the foregoing licenses, Recipient agrees to take such further reasonable
    actions as a Service Provider deems to be necessary or desirable to comply with its obligations under the
    Third Party IP Agreements.

            Section 3.02     Other Shared Assets. Subject to Section 3.01, each Service Provider hereby
    grants Recipient the right, license or permission, as applicable, to use and access the benefits under the
    agreements, contracts and licenses that such Service Provider will purchase, acquire, become a party or
    beneficiary to or license on behalf of Recipient (the “Future Shared Assets” and collectively with the
    Shared IP Rights, the “Shared Assets”).

                                                  ARTICLE IV
                                               COST ALLOCATION

            Section 4.01   Actual Cost Allocation Formula. The Actual Cost of any item relating to any
    Shared Services or Shared Assets shall be allocated based on the Allocation Percentage. For purposes of
    this Agreement, “Allocation Percentage” means:

                    (a)      To the extent 100% of such item is demonstrably attributable to HCMFA, 100%
    of the Actual Cost of such item shall be allocated to HCMFA as agreed by HCMFA;

                   (b)    To the extent a specific percentage of use of such item can be determined (e.g.,
    70% for HCMLP and 30% for HCMFA), that specific percentage of the Actual Cost of such item will be
    allocated to HCMLP or HCMFA, as applicable and as agreed by HCMFA; and

                    (c)      All other portions of the Actual Cost of any item that cannot be allocated
    pursuant to clause (a) or (b) above shall be allocated between HCMLP and HCMFA in such proportion as
    is agreed in good faith between the parties.

            Section 4.02     Non-Cash Cost Allocation. The actual, fully burdened cost of any item relating
    to any Shared Services or Shared Assets that does not result in a direct, out of pocket cash expense may
    be allocated to HCMLP and HCMFA for financial statement purposes only, as agreed by HCMFA,
    without any corresponding cash reimbursement required, in accordance with generally accepted
    accounting principles, based on the Allocation Percentage principles described in Section 4.01 hereof.

                                            ARTICLE V
                            PAYMENT OF COST AND REVENUE SHARE; TAXES

            Section 5.01     Quarterly Statements. Within thirty (30) days following the end of each calendar
    qaurter during the Term (or at such time as may be otherwise agreed by the parties), each Service
    Provider shall furnish the other Parties hereto with a written statement with respect to the Actual Cost
    paid by it in respect of Shared Services and Shared Assets provided by it, in each case, during such


                                                          4
   Case
Case    21-03010-sgj
     21-03004-sgj DocDoc 4-1Filed
                      32-1   Filed05/22/21
                                  02/17/21                   Entered
                                                             Entered02/17/21
                                                                     05/22/2108:45:45
                                                                              11:23:20 Page
                                                                                        Page6 of
                                                                                              1314
                                                                                                 of 31




    period, setting forth (i) the cost allocation in accordance with Article IV hereof together with the
    Applicable Margin on such allocated amounts, and (ii) any amounts paid pursuant to Section 5.02 hereof,
    together with such other data and information necessary to complete the items described in Section 5.03
    hereof (hereinafter referred to as the “Quarterly Report”).

             Section 5.02    Settlement Payments. At any time during the Term, any Party may make
    payment of the amounts that are allocable to such Party together with the Applicable Margin related
    thereto, regardless of whether an invoice pursuant to Section 5.03 hereof has been issued with respect to
    such amounts.

            Section 5.03    Determination and Payment of Cost and Revenue Share.

                     (a)     Within ten (10) days of the submission of the Quarterly Report described in
    Section 5.02 hereof (or at such other time as may be agreed by the parties), the Parties shall (i) agree on
    the cost share of each of the Parties and Applicable Margin as calculated pursuant to the provisions of this
    Agreement; and (ii) prepare and issue invoices for the cost share and Applicable Margin payments that
    are payable by any of the Parties.

                     (b)     Within ten (10) days of preparation of the agreement and the issuance of the
    invoice described in Section 5.03(a) (or at such other time as may be agreed by the parties), the Parties
    shall promptly make payment of the amounts that are set forth on such cost allocation invoice.
    Notwithstanding anything in this Agreement to the contrary, provision of the Shared Services shall
    commence from the Effective Date, but no fees shall be payable from Recipient or otherwise accrue with
    respect to such services provided during the month of December 2011.

            Section 5.04    Taxes.

                     (a)     Recipient is responsible for and will pay all Taxes applicable to the Shared
    Services and the Shared Assets provided to Recipient, provided, that such payments by Recipient to
    Service Provider will be made in the most tax-efficient manner and provided further, that Service
    Provider will not be subject to any liability for Taxes applicable to the Shared Services and the Shared
    Assets as a result of such payment by Recipient. Service Provider will collect such Tax from Recipient in
    the same manner it collects such Taxes from other customers in the ordinary course of Service Provider’s
    business, but in no event prior to the time it invoices Recipient for the Shared Services and Shared Assets,
    costs for which such Taxes are levied. Recipient may provide Service Provider with a certificate
    evidencing its exemption from payment of or liability for such Taxes.

                     (b)    Service Provider will reimburse Recipient for any Taxes collected from Recipient
    and refunded to Service Provider. In the event a Tax is assessed against Service Provider that is solely the
    responsibility of Recipient and Recipient desires to protest such assessment, Recipient will submit to
    Service Provider a statement of the issues and arguments requesting that Service Provider grant Recipient
    the authority to prosecute the protest in Service Provider’s name. Service Provider’s authorization will
    not be unreasonably withheld. Recipient will finance, manage, control and determine the strategy for
    such protest while keeping Service Provider reasonably informed of the proceedings. However, the
    authorization will be periodically reviewed by Service Provider to determine any adverse impact on
    Service Provider, and Service Provider will have the right to reasonably withdraw such authority at any
    time. Upon notice by Service Provider that it is so withdrawing such authority, Recipient will
    expeditiously terminate all proceedings. Any adverse consequences suffered by Recipient as a result of
    the withdrawal will be submitted to arbitration pursuant to Section 9.14. Any contest for Taxes brought
    by Recipient may not result in any lien attaching to any property or rights of Service Provider or
    otherwise jeopardize Service Provider’s interests or rights in any of its property. Recipient agrees to


                                                         5
   Case
Case    21-03010-sgj
     21-03004-sgj DocDoc 4-1Filed
                      32-1   Filed05/22/21
                                  02/17/21                   Entered
                                                             Entered02/17/21
                                                                     05/22/2108:45:45
                                                                              11:23:20 Page
                                                                                        Page7 of
                                                                                              1414
                                                                                                 of 31




    indemnify Service Provider for all Losses that Service Provider incurs as a result of any such contest by
    Recipient.

                      (c)     The provisions of this Section 5.04 will govern the treatment of all Taxes arising
    as a result of or in connection with this Agreement notwithstanding any other Article of this Agreement to
    the contrary.

                                             ARTICLE VI
                                  SERVICE PROVIDER RESPONSIBILITIES

            Section 6.01    Service Provider General Obligations. Service Provider will provide the Shared
    Services and the Shared Assets to Recipient on a non-discriminatory basis and will provide the Shared
    Services and the Shared Assets in the same manner as if it were providing such services and assets on its
    own account (the “Service Standards”). Service Provider will conduct its duties hereunder in a lawful
    manner in compliance with applicable laws, statutes, rules and regulations and in accordance with the
    Service Standards, including, for avoidance of doubt, laws and regulations relating to privacy of customer
    information.

             Section 6.02    Books and Records; Access to Information. Service Provider will keep and
    maintain books and records on behalf of Recipient in accordance with past practices and internal control
    procedures. Recipient will have the right, at any time and from time to time upon reasonable prior notice
    to Service Provider, to inspect and copy (at its expense) during normal business hours at the offices of
    Service Provider the books and records relating to the Shared Services and Shared Assets, with respect to
    Service Provider’s performance of its obligations hereunder. This inspection right will include the ability
    of Recipient’s financial auditors to review such books and records in the ordinary course of performing
    standard financial auditing services for Recipient (but subject to Service Provider imposing reasonable
    access restrictions to Service Provider’s and its Affiliates’ proprietary information and such financial
    auditors executing appropriate confidentiality agreements reasonably acceptable to Service Provider).
    Service Provider will promptly respond to any reasonable requests for information or access. For the
    avoidance of doubt, all books and records kept and maintained by Service Provider on behalf of Recipient
    shall be the property of Recipient, and Service Provider will surrender promptly to Recipient any of such
    books or records upon Recipient’s request (provided that Service Provider may retain a copy of such
    books or records) and shall make all such books and records available for inspection and use by the
    Securities and Exchange Commission or any person retained by Recipient at all reasonable times. Such
    records shall be maintained by Service Provider for the periods and in the places required by laws and
    regulations applicable to Recipient.

            Section 6.03  Return of Property and Equipment. Upon expiration or termination of this
    Agreement, Service Provider will be obligated to return to Recipient, as soon as is reasonably practicable,
    any equipment or other property or materials of Recipient that is in Service Provider’s control or
    possession.

                                               ARTICLE VII
                                          TERM AND TERMINATION

            Section 7.01      Term. The term of this Agreement will commence as of the Effective Date and
    will continue in full force and effect until the first anniversary of the Effective Date (the “Term”), unless
    terminated earlier in accordance with Section 9.02. The Term shall automatically renew for successive
    one year periods unless sooner terminated under Section 7.02.




                                                         6
   Case
Case    21-03010-sgj
     21-03004-sgj DocDoc 4-1Filed
                      32-1   Filed05/22/21
                                  02/17/21                   Entered
                                                             Entered02/17/21
                                                                     05/22/2108:45:45
                                                                              11:23:20 Page
                                                                                        Page8 of
                                                                                              1514
                                                                                                 of 31




            Section 7.02    Termination. Either Party may terminate this Agreement, with or without cause,
    upon at least 60 days advance written notice at any time prior to the expiration of the Term.

                                                ARTICLE VIII
                                             LIMITED WARRANTY

             Section 8.01    Limited Warranty. Service Provider will perform the Shared Services hereunder
    in accordance with the Service Standards. Except as specifically provided in this Agreement, Service
    Provider makes no express or implied representations, warranties or guarantees relating to its performance
    of the Shared Services and the granting of the Shared Assets under this Agreement, including any
    warranty of merchantability, fitness, quality, non-infringement of third party rights, suitability or
    adequacy of the Shared Services and the Shared Assets for any purpose or use or purpose. Service
    Provider will (to the extent possible and subject to Service Provider’s contractual obligations) pass
    through the benefits of any express warranties received from third parties relating to any Shared Service
    and Shared Asset, and will (at Recipient’s expense) assist Recipient with any warranty claims related
    thereto.

                                             ARTICLE IX
                                           MISCELLANEOUS

             Section 9.01    No Partnership or Joint Venture; Independent Contractor. Nothing contained in
    this Agreement will constitute or be construed to be or create a partnership or joint venture between or
    among HCMLP or HCMFA or their respective successors or assigns. The Parties understand and agree
    that, with the exception of the procurement by Service Provider of licenses or other rights on behalf of
    Recipient pursuant to Section 3.01, this Agreement does not make any of them an agent or legal
    representative of the other for any purpose whatsoever. With the exception of the procurement by Service
    Provider of licenses or other rights on behalf of Recipient pursuant to Section 3.01, no Party is granted, by
    this Agreement or otherwise, any right or authority to assume or create any obligation or responsibilities,
    express or implied, on behalf of or in the name of any other Party, or to bind any other Party in any
    manner whatsoever. The Parties expressly acknowledge that Service Provider is an independent
    contractor with respect to Recipient in all respects, including with respect to the provision of the Shared
    Services.

            Section 9.02     Amendments; Waivers. Except as expressly provided herein, this Agreement
    may be amended only by agreement in writing of all Parties. No waiver of any provision nor consent to
    any exception to the terms of this Agreement or any agreement contemplated hereby will be effective
    unless in writing and signed by all of the Parties affected and then only to the specific purpose, extent and
    instance so provided. No failure on the part of any Party to exercise or delay in exercising any right
    hereunder will be deemed a waiver thereof, nor will any single or partial exercise preclude any further or
    other exercise of such or any other right.

            Section 9.03    Schedules and Exhibits; Integration. Each Schedule and Exhibit delivered
    pursuant to the terms of this Agreement must be in writing and will constitute a part of this Agreement,
    although schedules need not be attached to each copy of this Agreement. This Agreement, together with
    such Schedules and Exhibits constitutes the entire agreement among the Parties pertaining to the subject
    matter hereof and supersedes all prior agreements and understandings of the Parties in connection
    therewith.

           Section 9.04     Further Assurances. Each Party will take such actions as any other Party may
    reasonably request or as may be necessary or appropriate to consummate or implement the transactions
    contemplated by this Agreement or to evidence such events or matters.


                                                         7
   Case
Case    21-03010-sgj
     21-03004-sgj DocDoc 4-1Filed
                      32-1   Filed05/22/21
                                  02/17/21                    Entered
                                                              Entered02/17/21
                                                                      05/22/2108:45:45
                                                                               11:23:20 Page
                                                                                         Page9 of
                                                                                               1614
                                                                                                  of 31




            Section 9.05   Governing Law. This Agreement and the legal relations between the Parties will
    be governed by and construed in accordance with the laws of the State of Texas applicable to contracts
    made and performed in such State and without regard to conflicts of law doctrines unless certain matters
    are preempted by federal law.

            Section 9.06     Assignment. Except as otherwise provided hereunder, neither this Agreement
    nor any rights or obligations hereunder are assignable by one Party without the express prior written
    consent of the other Parties.

            Section 9.07    Headings. The descriptive headings of the Articles, Sections and subsections of
    this Agreement are for convenience only and do not constitute a part of this Agreement.

             Section 9.08    Counterparts. This Agreement and any amendment hereto or any other
    agreement delivered pursuant hereto may be executed in one or more counterparts and by different Parties
    in separate counterparts. All counterparts will constitute one and the same agreement and will become
    effective when one or more counterparts have been signed by each Party and delivered to the other
    Parties.

             Section 9.09    Successors and Assigns; No Third Party Beneficiaries. This Agreement is
    binding upon and will inure to the benefit of each Party and its successors or assigns, and nothing in this
    Agreement, express or implied, is intended to confer upon any other Person or Governmental Entity any
    rights or remedies of any nature whatsoever under or by reason of this Agreement.

            Section 9.10     Notices. All notices, demands and other communications to be given or
    delivered under or by reason of the provisions of this Agreement will be in writing and will be deemed to
    have been given: (i)immediately when personally delivered; (ii) when received by first class mail, return
    receipt requested; (iii) one day after being sent for overnight delivery by Federal Express or other
    overnight delivery service; or (iv) when receipt is acknowledged, either electronically or otherwise, if sent
    by facsimile, telecopy or other electronic transmission device. Notices, demands and communications to
    the other Parties will, unless another address is specified by such Parties in writing, be sent to the
    addresses indicated below:

                             If to HCMLP, addressed to:

                             Highland Capital Management, L.P.
                             300 Crescent Court, Suite 700
                             Dallas, Texas 75201
                             Attention: General Counsel
                             Fax: (972) 628-4147

                             If to HCMFA, addressed to:

                             Highland Capital Management Fund Advisors, L.P.
                             300 Crescent Court, Suite 700
                             Dallas, Texas 75201
                             Attention: General Counsel
                             Fax: (972) 628-4147

            Section 9.11    Expenses. Except as otherwise provided herein, the Parties will each pay their
    own expenses incident to the negotiation, preparation and performance of this Agreement, including the
    fees, expenses and disbursements of their respective investment bankers, accountants and counsel.


                                                          8
  Case
Case    21-03010-sgj
     21-03004-sgj DocDoc 4-1 Filed
                       32-1  Filed 02/17/21
                                   05/22/21 Entered
                                            Entered02/17/21
                                                    05/22/2108:45:45
                                                             11:23:20 Page 10 17
                                                                        Page  of 14
                                                                                  of 31




             Section 9.12     Waiver. No failure on the part of any Party to exercise or delay in exercising any
    right hereunder will be deemed a waiver thereof, nor will any single or partial exercise preclude any
    further or other exercise of such or any other right.

            Section 9.13     Severability. If any provision of this Agreement is held to be unenforceable for
    any reason, it will be adjusted rather than voided, if possible, to achieve the intent of the Parties. All
    other provisions of this Agreement will be deemed valid and enforceable to the extent possible.

             Section 9.14     Arbitration; Jurisdiction. Notwithstanding anything contained in this Agreement
    or the Annexes hereto to the contrary, in the event there is an unresolved legal dispute between the parties
    and/or any of their respective officers, directors, partners, employees, agents, affiliates or other
    representatives that involves legal rights or remedies arising from this Agreement, the parties agree to
    submit their dispute to binding arbitration under the authority of the Federal Arbitration Act; provided,
    however, that either party or such applicable affiliate thereof may pursue a temporary restraining order
    and/or preliminary injunctive relief in connection with confidentiality covenants or agreements binding
    on the other party, with related expedited discovery for the parties, in a court of law, and, thereafter,
    require arbitration of all issues of final relief. The Arbitration will be conducted by the American
    Arbitration Association, or another, mutually agreeable arbitration service. The arbitrator(s) shall be duly
    licensed to practice law in the State of Texas. The discovery process shall be limited to the following:
    Each side shall be permitted no more than (i) two party depositions of six hours each. Each deposition is
    to be taken pursuant to the Texas Rules of Civil Procedure; (ii) one non-party deposition of six hours; (iii)
    twenty-five interrogatories; (iv) twenty-five requests for admission; (v) ten requests for production. In
    response, the producing party shall not be obligated to produce in excess of 5,000 total pages of
    documents. The total pages of documents shall include electronic documents; (vi) one request for
    disclosure pursuant to the Texas Rules of Civil Procedure. Any discovery not specifically provided for in
    this paragraph, whether to parties or non-parties, shall not be permitted. The arbitrator(s) shall be
    required to state in a written opinion all facts and conclusions of law relied upon to support any decision
    rendered. No arbitrator will have authority to render a decision that contains an outcome determinative
    error of state or federal law, or to fashion a cause of action or remedy not otherwise provided for under
    applicable state or federal law. Any dispute over whether the arbitrator(s) has failed to comply with the
    foregoing will be resolved by summary judgment in a court of law. In all other respects, the arbitration
    process will be conducted in accordance with the American Arbitration Association’s dispute resolution
    rules or other mutually agreeable, arbitration service rules. The party initiating arbitration shall pay all
    arbitration costs and arbitrator’s fees, subject to a final arbitration award on who should bear costs and
    fees. All proceedings shall be conducted in Dallas, Texas, or another mutually agreeable site. Each party
    shall bear its own attorneys fees, costs and expenses, including any costs of experts, witnesses and/or
    travel, subject to a final arbitration award on who should bear costs and fees. The duty to arbitrate
    described above shall survive the termination of this Agreement. Except as otherwise provided above, the
    parties hereby waive trial in a court of law or by jury. All other rights, remedies, statutes of limitation and
    defenses applicable to claims asserted in a court of law will apply in the arbitration.

            Section 9.15     General Rules of Construction. For all purposes of this Agreement and the
    Exhibits and Schedules delivered pursuant to this Agreement: (i) the terms defined in Article I have the
    meanings assigned to them in Article I and include the plural as well as the singular; (ii) all accounting
    terms not otherwise defined herein have the meanings assigned under GAAP; (iii) all references in this
    Agreement to designated “Articles,” “Sections” and other subdivisions are to the designated Articles,
    Sections and other subdivisions of the body of this Agreement; (iv) pronouns of either gender or neuter
    will include, as appropriate, the other pronoun forms; (v) the words “herein,”“hereof” and “hereunder”
    and other words of similar import refer to this Agreement as a whole and not to any particular Article,
    Section or other subdivision; (vi) “or” is not exclusive; (vii) “including” and “includes” will be deemed to
    be followed by “but not limited to” and “but is not limited to, “respectively; (viii) any definition of or

                                                          9
  Case
Case    21-03010-sgj
     21-03004-sgj DocDoc 4-1 Filed
                       32-1  Filed 02/17/21
                                   05/22/21 Entered
                                            Entered02/17/21
                                                    05/22/2108:45:45
                                                             11:23:20 Page 11 18
                                                                        Page  of 14
                                                                                  of 31




    reference to any law, agreement, instrument or other document herein will be construed as referring to
    such law, agreement, instrument or other document as from time to time amended, supplemented or
    otherwise modified; and (ix) any definition of or reference to any statute will be construed as referring
    also to any rules and regulations promulgated thereunder.




                                                       10
Case21-03004-sgj
Case 21-03010-sgjDoc
                 Doc32-1
                     4-1 Filed
                         Filed02/17/21
                               05/22/21 Entered
                                        Entered02/17/21
                                                05/22/2108:45:45
                                                         11:23:20 Page
                                                                  Page12
                                                                       19of
                                                                          of14
                                                                             31
  Case
Case    21-03010-sgj
     21-03004-sgj DocDoc 4-1 Filed
                       32-1  Filed 02/17/21
                                   05/22/21 Entered
                                            Entered02/17/21
                                                    05/22/2108:45:45
                                                             11:23:20 Page 13 20
                                                                        Page  of 14
                                                                                  of 31




                                                        Annex A

                                                  Shared Services

              Compliance
                            General compliance
                            Compliance systems
              Facilities
                            Equipment
                            General Overhead
                            Office Supplies
                            Rent & Parking
              Finance & Accounting
                           Book keeping
                            Cash management
                            Cash forecasting
                            Credit facility reporting
                            Financial reporting
                            Accounts payable
                            Accounts receivable
                            Expense reimbursement
                            Vendor management
              HR
                            Drinks/snacks
                            Lunches
                            Recruiting
              IT
                            General support & maintenance (OMS, development, support)
                            Telecom (cell, phones, broadband)
                            WSO
              Legal
                            Corporate secretarial services
                            Document review and preparation
                            Litigation support
                            Management of outside counsel
              Marketing and PR
                            Public relations
              Tax
                            Tax audit support
                            Tax planning
                            Tax prep and filing
              Investments
                            Investment research on an ad hoc basis as requested by HCMFA
  Case
Case    21-03010-sgj
     21-03004-sgj DocDoc 4-1 Filed
                       32-1  Filed 02/17/21
                                   05/22/21 Entered
                                            Entered02/17/21
                                                    05/22/2108:45:45
                                                             11:23:20 Page 14 21
                                                                        Page  of 14
                                                                                  of 31




                           Valuation Committee
              Trading
                           Trading desk services
              Operations
                           Trade settlement




                                                   13
       Case 21-03004-sgj Doc 32-1 Filed 05/22/21                 Entered 05/22/21 11:23:20         Page 22 of 31


Rukavina, Davor

From:                              James Seery <jpseeryjr@gmail.com>
Sent:                              Thursday, September 17, 2020 4:17 PM
To:                                DC Sauter
Cc:                                Gregory V. Demo
Subject:                           Re: Acis Settlement


DC

I believe your concerns regarding the release are misplaced as it does not bind entities that HCMLP does not
control. Greg can walk you through the language, but I do not believe it requires adjustment nor does it create any
liability. To the contrary, it reduces liability.

With regard to the HCMLP employee prohibitions, no employee whether legal or non‐legal can work on any matter that
is inimical to the interests of HCMLP. I ,as CEO, and the Independent Board will make the determination as to whether
an action violates the prohibition, and a breach of the prohibition will lead to termination for cause. I believe that most
of the employees have been informed of this requirement and are following the directive.

With regard to transactional matters, HCMLP employees will continue to work with you on those issues that do not run
afoul of the prohibition above. If there is a particular matter where you are taking a potentially adversarial action vis a
vis HCMLP, please let me know what it is. We can then consider whether a customized operating protocol for that issue
is needed or whether you will simply be on your own. I will make the determination with the advice of counsel. We do
not believe the Texas rules of professional responsibility apply in this situation.

Please let me know what matter you are considering with respect to the immediately preceding paragraph, and we will
consider how to best address your concerns.

Best. Jim

Jim Seery
631‐804‐2049
jpseeryjr@gmail.com




From: DC Sauter <DSauter@NexPointadvisors.com>
Date: Thursday, September 17, 2020 at 4:56 PM
To: Jim Seery <jpseeryjr@gmail.com>
Cc: Greg Demo <GDemo@pszjlaw.com>
Subject: RE: Acis Settlement

Jim/Greg, follow up on my email below. I have a few items that have been placed on my plate, and I really need to
understand who I can speak with and the extent to which they are permitted to share information with me.


D.C. S AU T E R




                                                             1                                       EXHIBIT 2
          Case 21-03004-sgj Doc 32-1 Filed 05/22/21               Entered 05/22/21 11:23:20         Page 23 of 31
O: 972.628.4117 | C: 469.877.6440



From: DC Sauter
Sent: Tuesday, September 15, 2020 8:55 AM
To: 'James Seery' <jpseeryjr@gmail.com>
Cc: Gregory V. Demo <GDemo@pszjlaw.com>
Subject: RE: Acis Settlement

My apologies for copying Isaac. I was under the mistaken impression that he would have assisted in the settlement.

In my view, the requested clarification is beneficial to Strand, HCMLP, and the other “HCMLP Entities.” The documents
purport to release ACIS from claims on behalf of, among others, any entity that is “managed” by HCMLP and “respective
current advisors, trustees, directors, officers, managers, members, partners, current or former employees, beneficiaries,
shareholders, agents, participants, subsidiaries, parents, affiliates, successors, designees, and assigns” of any “HCMLP
Entity.” Those “HCMLP Entities” lack the authority to bind a whole host of parties in that laundry list, which could result
in claims against HCMLP, Strand, and the other “HCMLP Entities” by both the “ACIS Released Parties,” who will claim
they didn’t receive the benefit of the bargain, and the parties on whose behalf the “HCMLP Parties” purported to release
claims who didn’t consent to the release.

Additionally, I’d like to visit with you all regarding the board’s position that prohibits certain HCMLP personnel from
working on certain matters.

First, I am unclear whether the prohibition applies to only HCMLP legal personnel or whether it applies to all HCMLP
employees. Please clarify.

Second, as you may know, virtually all of these matters are falling into my lap, and in most cases I lack any knowledge
about them. It would help me tremendously if current HCMLP employees, and particularly the legal personnel, could
provide me with transactional background to assist in the transition of the matter. While I understand the board’s
concern with Judge Jernigan’s order, I don’t believe that the Texas Disciplinary Rules of Professional Conduct mandate or
even permit an attorney licensed in the State of Texas to refuse to cooperate with a former client in the transfer of a
matter to a new attorney. Rule 1.15(d) states that “[u]pon termination of representation, a lawyer shall take steps to
the extent reasonably practicable to protect a client's interests, such as giving reasonable notice to the client, allowing
time for employment of other counsel, surrendering papers and property to which the client is entitled and refunding
any advance payments of fee that has not been earned.” The comments to that rule provide additional clarity: “In every
instance of withdrawal and even if the lawyer has been unfairly discharged by the client, a lawyer must take all
reasonable steps to mitigate the consequences to the client.” T.D.R.P.C. Rule 1.15, comment 9. Proper steps may
include providing information to new counsel or even continuing to represent the client for a limited time to meet
impending deadlines. Microsoft Corp. v. Commonwealth Sci. & Indus. Research Org., 2007 U.S. Dist. LEXIS 91550 *23‐24
fn. 11 (E.D. Tex. Dec. 13, 2007). Even if the board insists that the HCMLP legal personnel cannot continue to represent
others in non‐HCMLP matters or matters adverse to HCMLP (irrespective of any conflict of interest analysis of whether
those attorneys may continue to represent HCMLP in those matters), the ethical rules require that the attorneys provide
assistance in transferring those matters to me or others.

Finally, I routinely handle, and am routinely asked to handle, legal matters that relate to real estate for entities owned or
controlled by HCMLP (Park West, the Arizona assets, the Maple Ave. property, to name a few). I am not an HCMLP
employee, and it’s my understanding that NexPoint Advisors, L.P. is not compensated for the time I spend on HCMLP
matters. I’m not suggesting that this arrangement should change, but it feels from my perspective that the board’s
position is only working in one direction. In other words, if I understand the board’s position correctly, I can work on
both NexPoint and HCMLP matters, but the HCMLP legal employees may only work on HCMLP‐related matters. It has
also put a significant amount of additional work on my plate. I would like to understand two things. First, what is the
scope of my authority in these matters, and what is the proper protocol vis‐à‐vis you, DSI, and the board? I have tried to
take the conservative approach in keeping you all informed and asking for consent or approval where I thoughts it

                                                              2
          Case 21-03004-sgj Doc 32-1 Filed 05/22/21                                  Entered 05/22/21 11:23:20   Page 24 of 31

appropriate. I assume this is how you’d like to continue to handle things, but I would like confirmation of that. Second, I
have heard that you all were working to transfer a couple of the legal personnel (perhaps Thedford and Post) to HCMFA
so they could assist with the work load (particularly in the areas where I don’t have a significant amount of
experience). I’d like to know where that stands and when relief can be expected.

I’m available most of today and tomorrow to discuss.


D.C. S AU T E R




O: 972.628.4117 | C: 469.877.6440



From: James Seery <jpseeryjr@gmail.com>
Sent: Tuesday, September 15, 2020 7:01 AM
To: DC Sauter <DSauter@NexPointadvisors.com>
Cc: Gregory V. Demo <GDemo@pszjlaw.com>; Isaac Leventon <ILeventon@HighlandCapital.com>
Subject: Re: Acis Settlement

DC. We will discuss and revert to you. Neither Isaac nor anyone else at HCMLP is permitted to work on any issues
related to the settlement and release other than as directed by me.

Thanks

Sent from my iPad


           On Sep 14, 2020, at 7:08 PM, DC Sauter <DSauter@nexpointadvisors.com> wrote:


           Greg,

           I’ve been asked to review the attached release on behalf of HCMFA and the closed‐end funds. I’m
           concerned that the language below creates an ambiguity as to whether the closed‐end funds and
           HCMFA have released claims against the ACIS parties:

                1.          The release by Strand, which also serves as the general partner of HCMFA; and
                2.          The release by each “HCMLP Entity” of its “respective current advisors, trustees, directors,
                            officers, managers, members, partners, current or former employees, beneficiaries,
                            shareholders, agents, participants, subsidiaries, parents, affiliates, successors, designees,
                            and assigns.”

           We would like the final sentence in paragraph 1.a. of the Release to be revised to specifically identify
           HCMFA and the closed‐end funds as parties not covered by the release. Please let me know if you’d like
           to discuss in more detail.


           D.C. S AU T E R | G E N E R A L C O U N S E L , R E A L E S T A T E

           <image001.jpg>
           300 Crescent Court | Suite 700 | Dallas, Texas 75201
           O: 972.628.4117 | C: 469.877.6440 | F: 972.628.4147
           dsauter@nexpointadvisors.com | www.NexPointGroup.com

                                                                                 3
Case 21-03004-sgj Doc 32-1 Filed 05/22/21                                  Entered 05/22/21 11:23:20                       Page 25 of 31




DISCLAIMER- This email is intended for the recipient(s) only and should not be copied or reproduced without explicit permission. The
material provided herein is for informational purposes only and does not constitute an offer or commitment, a solicitation of an offer, or any
advice or recommendation, to enter into or conclude any transaction. It may contain confidential, proprietary or legally privileged information.
If you receive this message in error, please immediately delete it.




PRIVILEGE WARNING: The sender or recipient of this message is a member of the legal department at Highland Capital Management. This
message and any attachments hereto may constitute attorney work product or be protected by the attorney-client privilege. Do not disclose
this message or any attachments hereto without prior consent of a member of the legal department at Highland Capital Management.
<Acis ‐ Release (EXECUTION VERSION).pdf>




                                                                       4
      Case
    Case   20-03190-sgj
         21-03004-sgj   Doc
                      Doc   59 Filed
                          32-1 Filed 05/22/21
                                     01/12/21 Entered
                                              Entered 05/22/21
                                                      01/12/21 11:23:20
                                                               07:46:55 Page
                                                                        Page 26
                                                                             1 ofof531
                                                                                       Docket #0059 Date Filed: 1/12/2021




The following constitutes the ruling of the court and has the force and effect therein described.




Signed January 11, 2021
______________________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION
                                                                  §
     In re:
                                                                  §   Chapter 11
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                                  §   Case No. 19-34054-sgj11
                                                                  §
                                      Debtor.
                                                                  §
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                                  §
                                                                  §   Adversary Proceeding No.
                                      Plaintiff,
                                                                  §
                                                                  §   No. 20-03190-sgj
     vs.
                                                                  §
                                                                  §
     JAMES D. DONDERO,
                                                                  §
                                                                  §
                                      Defendant.

           ORDER GRANTING DEBTOR’S MOTION FOR A PRELIMINARY INJUNCTION
                             AGAINST JAMES DONDERO

              This matter having come before the Court on Plaintiff Highland Capital Management,

     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



     DOCS_NY:41944.3 36027/002
                                                                                                  EXHIBIT 3
                                                                                      1934054210112000000000002
  Case
Case   20-03190-sgj
     21-03004-sgj   Doc
                  Doc   59 Filed
                      32-1 Filed 05/22/21
                                 01/12/21 Entered
                                          Entered 05/22/21
                                                  01/12/21 11:23:20
                                                           07:46:55 Page
                                                                    Page 27
                                                                         2 ofof531




L.P.’s Emergency Motion for a Temporary Restraining Order and Preliminary Injunction

against Mr. James Dondero [Adv. Pro. Docket No. 2] (the “Motion”), filed by Highland Capital

Management, L.P., the debtor and debtor-in-possession (the “Debtor”) in the above-captioned

chapter 11 case (the “Bankruptcy Case”), and the plaintiff in the above-captioned adversary

proceeding (the “Adversary Proceeding”); and this Court having considered (a) the Motion, (b)

Plaintiff Highland Capital Management, L.P.’s Verified Original Complaint for Injunctive Relief

[Adv. Pro. Docket No. 1] (the “Complaint”), (c) the arguments and law cited in the Debtor’s

Amended Memorandum of Law in Support of its Motion for a Temporary Restraining Order and

Preliminary Injunction against Mr. James Dondero [Adv. Pro. Docket No. 3] (the

“Memorandum of Law,” and together with the Motion and Complaint, the “Debtor’s Papers”),

(d) James Dondero’s Response in Opposition to Debtor’s Motion for a Preliminary Injunction

[Adv. Pro. Docket No. 52] (the “Opposition”) filed by James Dondero, (e) the testimonial and

documentary evidence admitted into evidence during the hearing held on January 8, 2021 (the

“Hearing”), including assessing the credibility of Mr. James Dondero, (f) the arguments made

during the Hearing, and (g) all prior proceedings relating to the Motion, including the December

10, 2020 hearing on the Debtor’s Motion for a Temporary Restraining Order and Preliminary

Injunction against James Dondero [Adv. Pro. Docket No. 6] (the “TRO Hearing”); and this

Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and this Court

having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court

having found that venue of this proceeding and the Motion in this District is proper pursuant to

28 U.S.C. §§ 1408 and 1409; and this Court having found that injunctive relief is warranted

under sections 105(a) and 362(a) of the Bankruptcy Code and that the relief requested in the

Motion is in the best interests of the Debtor’s estate, its creditors, and other parties-in-interest;



                                                 2
DOCS_NY:41944.3 36027/002
  Case
Case   20-03190-sgj
     21-03004-sgj   Doc
                  Doc   59 Filed
                      32-1 Filed 05/22/21
                                 01/12/21 Entered
                                          Entered 05/22/21
                                                  01/12/21 11:23:20
                                                           07:46:55 Page
                                                                    Page 28
                                                                         3 ofof531




and this Court having found that the Debtor’s notice of the Motion and opportunity for a hearing

on the Motion were appropriate and that no other notice need be provided; and this Court having

determined that the legal and factual bases set forth in the Debtor’s Papers, and the evidence

submitted in support thereof, establish good cause for the relief granted herein, and that (1) such

relief is necessary to avoid immediate and irreparable harm to the Debtor’s estate and

reorganization process; (2) the Debtor is likely to succeed on the merits of its underlying claim

for injunctive relief; (3) the balance of the equities tip in the Debtor’s favor; and (4) such relief

serves the public interest; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor and for the reasons set forth in the record on

this Motion, it is HEREBY ORDERED THAT:

        1.       The Motion is GRANTED as set forth herein.

        2.       James Dondero is preliminarily enjoined and restrained from (a) communicating

(whether orally, in writing, or otherwise), directly or indirectly, with any Board member unless

Mr. Dondero’s counsel and counsel for the Debtor are included in any such communication; (b)

making any express or implied threats of any nature against the Debtor or any of its directors,

officers, employees, professionals, or agents, in whatever capacity they are acting; (c)

communicating with any of the Debtor’s employees, except as it specifically relates to shared

services currently provided to affiliates owned or controlled by Mr. Dondero; (d) interfering with

or otherwise impeding, directly or indirectly, the Debtor’s business, including but not limited to

the Debtor’s decisions concerning its operations, management, treatment of claims, disposition

of assets owned, controlled or managed by the Debtor, and the pursuit of the Plan or any




                                                 3
DOCS_NY:41944.3 36027/002
  Case
Case   20-03190-sgj
     21-03004-sgj   Doc
                  Doc   59 Filed
                      32-1 Filed 05/22/21
                                 01/12/21 Entered
                                          Entered 05/22/21
                                                  01/12/21 11:23:20
                                                           07:46:55 Page
                                                                    Page 29
                                                                         4 ofof531




alternative to the Plan; and (e) otherwise violating section 362(a) of the Bankruptcy Code

(collectively, the “Prohibited Conduct”). 2

        3.       James Dondero is further preliminarily enjoined and restrained from causing,

encouraging, or conspiring with (a) any entity owned or controlled by him, and/or (b) any person

or entity acting with him or on his behalf, to, directly or indirectly, engage in any Prohibited

Conduct.

        4.       James Dondero is further preliminarily enjoined and restrained from

communicating (in person, telephonically, by e-mail, text message or otherwise) with Scott

Ellington and/or Isaac Leventon, unless otherwise ordered by the Court.

        5.       James Dondero is further preliminarily enjoined and restrained from physically

entering, or virtually entering through the Debtor’s computer, email, or information systems, the

Debtor’s offices located at Crescent Court in Dallas, Texas, or any other offices or facilities

owned or leased by the Debtor, regardless of any agreements, subleases, or otherwise, held by

the Debtor’s affiliates or entities owned or controlled by Mr. Dondero, without the prior written

permission of Debtor’s counsel made to Mr. Dondero’s counsel. If Mr. Dondero enters the

Debtor’s office or other facilities or systems without such permission, such entrance will

constitute trespass.

        6.       James Dondero is ordered to attend all future hearings in this Bankruptcy Case by

Webex (or whatever other video platform is utilized by the Court), unless otherwise ordered by

the Court.

        7.       This Order shall remain in effect until the date that any plan of reorganization or

liquidation resolving the Debtor’s case becomes effective, unless otherwise ordered by the Court.

2
  For the avoidance of doubt, this Order does not enjoin or restrain Mr. Dondero from (1) seeking judicial relief
upon proper notice or from objecting to any motion filed in this Bankruptcy Case, or (2) communicating with the
committee of unsecured creditors (the “UCC”) and its professionals regarding a pot plan.

                                                       4
DOCS_NY:41944.3 36027/002
  Case
Case   20-03190-sgj
     21-03004-sgj   Doc
                  Doc   59 Filed
                      32-1 Filed 05/22/21
                                 01/12/21 Entered
                                          Entered 05/22/21
                                                  01/12/21 11:23:20
                                                           07:46:55 Page
                                                                    Page 30
                                                                         5 ofof531




        8.       All objections to the Motion are overruled in their entirety.

        9.       The Court shall retain exclusive jurisdiction with respect to all matters arising

from or relating to the implementation, interpretation, and enforcement of this Order.


                                     ### END OF ORDER ###




                                                   5
DOCS_NY:41944.3 36027/002
Case 21-03004-sgj Doc 32-1 Filed 05/22/21   Entered 05/22/21 11:23:20   Page 31 of 31




                                                                              EXHIBIT 4
